                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                           )   Chapter 11
                                                                 )
THE WEINSTEIN COMPANY HOLDINGS                                   )
LLC, et al.,                                                     )
                                                                 )   Case No.18-10601 (MFW)
                   Debtors.                                      )   (Jointly Administered)
                                                                 )
_______________________________                                  )   Re: D.I. 3230


                         ORDER DENYING EMERGENCY MOTION
                   BY NON-SETTLING SEXUAL MISCONDUCT CLAIMANTS
                  FOR STAY PENDING APPEAL OF CONFIRMATION ORDER


       Upon the motion (the “Motion to Stay”) for entry of an order granting a stay pending

appeal of the Order Confirming Plan Proponents’ Fifth Amended Joint Chapter 11 Plan of

Liquidation (the “Confirmation Order”) entered on January 26, 2021 [D.I. 3203]; pursuant to

Rule 8007(a) of the Federal Rules of Bankruptcy Procedure;1 and it appearing that notice of the

Motion to Stay was goodand sufficient under the circumstances and that no other or further

notice need be given; and the Court having considered the Motion to Stay and any responses

thereto; and after due deliberation thereon; and good and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED that

       1.          The Motion for Stay is DENIED.




Dated: February 17th, 2021                                         MARY F. WALRATH
Wilmington, Delaware                                               UNITED STATES BANKRUPTCY JUDGE


       1
           Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in the Motion to Stay .
